DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Previous rejection under 35 USC 112(b) has been withdrawn in accordance with Applicants’ amendment.
2.	Applicant's arguments under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues at page 8, that reference of Jung fails to teach a second duration containing the first duration, in other words, Jung fails to teach a long PUCCH containing a plurality of short PUCCHs, in claim 1. Examiner respectfully disagrees. Jung discloses a long PUCCH containing a plurality of short PUCCHs ( Fig 7B(715), 7D(765), [0124], [0149]-[0150], UCI 712 and UCI 720 are transmitted on a long PUCCH,  e.g `UCI` occupying 6 symbols interval in 765, UCI` occupying 5 symbols interval in 765,  `UCI` occupying more than 2 symbols corresponds to long PUCCH; less than 2 symbols being used for a short PUCCH,  UCI+DM RS combination 760/764 occupying 1 symbol in 765,  UCI+DM RS combination DMRS/720 in 715  occupying  less than 2 symbols, as a first duration; such long PUCCH at least containing at least two short PUCCH (UCI+DM RS combination)).
Applicant argues at page 9, that reference of Jung fails to teach the ratio of the number of symbols in which the reference signal is arranged, to the number of all the symbols in the first duration, is 1/2 or less. Examiner respectfully disagrees. Jung discloses the ratio of the number of symbols in which the reference signal is arranged, to the number of all the symbols in the first duration, is 1/2 or less (  Fig 7B (715), 7D (765), [0150], for last one symbol having the UCI+DM RS combination 760 and 
Further Jung also teaches short PUCCH is composed of a plurality of symbols, and that UCI and reference signal are multiplexed in those symbols ( Fig 7B (715), [0135],  during duration 5.5-7.0 in slot, short PUCCH, DMRS2 half symbol, and UCI 712/720  one symbol,  those DMRS/UCI multiplexed).
Regarding independent claim 6, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the independent claim.
Regarding dependent claims, the Examiner's response to the independent claim 1 as noted above has already addressed the applicant's arguments of the dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180270011 A1) in view of Jung (US 20180132264 A1).
Regarding claim 1, Yang discloses:
A user terminal ( Fig 17, UE having processor and RF unit) comprising: 
a transmission section that transmits uplink control information (UCI) by using an uplink (UL) control channel, which contains a plurality of units each constituted by the UL control channel, and which has a duration (Fig 7-8, Fig 12-14, Fig 16, Table 3,  [0088]-[0089], [0109], UE transmits UCI via PUCCH, wherein PUCCH has 7 SC-FDMA symbols (a long duration) in a slot of a subframe); and 

Yang does not explicitly disclose:
a first duration, a second duration containing the first duration; wherein the control section further selects a ratio of a number of symbols in which the reference signal is arranged, to a number of all the symbols in the first duration, to be 1/2 or less.
However, the teaching of a first duration, a second duration containing the first duration; wherein the control section further selects a ratio of a number of symbols in which the reference signal is arranged, to a number of all the symbols in the first duration, to be 1/2 or less is well known in the art as evidenced by Jung.
Jung discloses:
a first duration ( Fig 7D, example 765, in a 7 symbols of a slot, [0124], [0146], [0149]-[0150], last one symbol being used for a short PUCCH,  UCI+DM RS combination 760/764,  `UCI` occupying 1 symbol depicts short PUCCHs. such 1 symbol duration e.g 760/764 would be considered as a first duration),
a second duration containing the first duration  ( Fig 7B(715), 7D(765), [0124], [0149]-[0150], UCI 712 and UCI 720 are transmitted on a long PUCCH,  e.g `UCI` occupying 6 symbols interval in 765, UCI` occupying 5 symbols interval in 765,  `UCI` occupying more than 2 symbols corresponds to long PUCCH; less than 2 symbols being used for a short PUCCH,  UCI+DM RS combination 760/764 occupying 1 symbol in 765,  UCI+DM RS combination DMRS/720 in 715  occupying  less than 2 symbols, as a first duration; such long PUCCH at least containing at least two short PUCCH (UCI+DM RS combination));
wherein the control section further selects a ratio of a number of symbols in which the reference signal is arranged, to a number of all the symbols in the first duration, to be 1/2 or less

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jung as mentioned above as a modification to Yang, such that the combination would allow to dynamically adapt short PUCCH/PUSCH resources, in order to reduce DCI signaling overhead, provide flexibility in scheduling of long PUCCH/PUSCH, and enable efficient resource utilization.

Regarding claim 2,  Yang as modified by Jung discloses  all the features with respect to parent claim 1 as outlined above.
Yang does not explicitly disclose:
wherein, in the symbols in which the reference signal is arranged, the UCI and the reference signal are frequency-division- multiplexed.
Jung discloses:
wherein, in the symbols in which the reference signal is arranged, the UCI and the reference signal are frequency-division- multiplexed ( Fig 7D, [0149]-[0150], short PUCCH multiplexed with long PUCCH in the time and frequency domain, UCI+DM RS combination with FDM).
the combination of Yang and Jung is obvious for the same reasons applied to the claim 1.

Regarding claim 3,  Yang as modified by Jung discloses  all the features with respect to parent claim 1 as outlined above.


Regarding claim 4,  Yang as modified by Jung discloses  all the features with respect to parent claim 1 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration include a plurality of units of the same format and/or a plurality of units of different formats ( Yang, Fig 12-14, Table 3,[0088]-[0089], different PUCCH formats e.g, format 1a/1b, format 3, format 4, has 7 SC-FDMA symbols long duration in the same slot).

Regarding claim 5,  Yang as modified by Jung discloses  all the features with respect to parent claim 1 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration are arranged in a same frequency resource and/or in different frequency resources ( Yang, Fig 12-14, Fig 16, [0088]-[0089], [0109], PUCCH with 7 SC-FDMA symbols long duration would be arranged in the same time slot in a frequency band).

Regarding claim 7,  Yang as modified by Jung discloses  all the features with respect to parent claim 2 as outlined above.
wherein a position of the reference signal is determined in advance or specified by higher layer signaling and/or physical layer signaling ( Yang, Fig 13, PUCCH format 3 showing position of RS, [0080], PUCCH format 3, PF3 resource may be configured by a higher layer signal).

claim 8,  Yang as modified by Jung discloses  all the features with respect to parent claim 2 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration include a plurality of units of the same format and/or a plurality of units of different formats ( Yang, Fig 12-14, Table 3,[0088]-[0089], different PUCCH formats e.g, format 1a/1b, format 3, format 4, has 7 SC-FDMA symbols long duration in the same slot).

Regarding claim 9,  Yang as modified by Jung discloses  all the features with respect to parent claim 3 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration include a plurality of units of the same format and/or a plurality of units of different formats ( Yang, Fig 12-14, Table 3,[0088]-[0089], different PUCCH formats e.g, format 1a/1b, format 3, format 4, has 7 SC-FDMA symbols long duration in the same slot).
Regarding claim 10,  Yang as modified by Jung discloses  all the features with respect to parent claim 2 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration are arranged in a same frequency resource and/or in different frequency resources ( Yang, Fig 12-14, Fig 16, [0088]-[0089], [0109], PUCCH with 7 SC-FDMA symbols long duration would be arranged in the same time slot in a frequency band).

Regarding claim 11,  Yang as modified by Jung discloses  all the features with respect to parent claim 3 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration are arranged in a same frequency resource and/or in different frequency resources ( Yang, Fig 12-14, Fig 16, 

Regarding claim 12,  Yang as modified by Jung discloses  all the features with respect to parent claim 4 as outlined above.
wherein the plurality of units contained in the UL control channel of the second duration are arranged in a same frequency resource and/or in different frequency resources ( Yang, Fig 12-14, Fig 16, [0088]-[0089], [0109], PUCCH with 7 SC-FDMA symbols long duration would be arranged in the same time slot in a frequency band).

Claim 6 is the method claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461